Citation Nr: 0523773	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  97-11 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hysterical psychoneurosis for the period from December 2, 
1943 to May 5, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
hysterical psychoneurosis for the period from May 6, 1996 to 
May 2, 1999.

3.  Entitlement to an effective date prior to May 3, 1999 for 
the grant of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in November 1996 and March 1997. 

In a May 2002 decision, the Board denied the claims currently 
on appeal, while also granting a 100 percent evaluation for 
hysterical neurosis as of May 3, 1999.  The veteran appealed 
these denials, and, in an October 2003 memorandum decision, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated these denials and remanded this case back to 
the Board.  The Board then remanded this case back to the RO 
in June 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  From December 2, 1943 to May 5, 1996, the veteran's 
service-connected hysterical psychoneurosis was mild in 
degree, with hysteria but minimal social and industrial 
impairment.

3.  From May 6, 1996 to May 2, 1999, the veteran's service-
connected hysterical psychoneurosis was considerably but not 
severely disabling, with evidence of anxiety and significant 
depression symptoms..

4.  The veteran's claim of entitlement to TDIU was received 
in November 1996, but entitlement to this benefit was not 
shown prior to May 3, 1999.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for hysterical psychoneurosis for the period 
from December 2, 1943 to May 5, 1996 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7 (2004); 38 C.F.R. § 4.132, Diagnostic Code 
9402 (1988); 38 C.F.R. § 4.132, Diagnostic Code 9402 (1965); 
VA Schedule for Rating Disabilities, Diagnostic Code 9100 
(1945); VA Schedule for Rating Disabilities, Diagnostic Code 
0801 (1933).

2.  The criteria for entitlement to a 50 percent evaluation 
for hysterical psychoneurosis for the period from May 6, 1996 
to May 2, 1999 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9410 (2004); 38 C.F.R. § 4.132, Diagnostic 
Code 9402 (1988); 38 C.F.R. § 4.132, Diagnostic Code 9402 
(1965); VA Schedule for Rating Disabilities, Diagnostic Code 
9100 (1945); VA Schedule for Rating Disabilities, Diagnostic 
Code 0801 (1933).

3.  The criteria for entitlement to an effective date prior 
to May 3, 1999 for the grant of entitlement to TDIU have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examination addressing psychiatric disorder.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a July 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decisions.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Factual background

In December 1943, the veteran was granted service connection 
for psychoneurosis and hysteria based on service medical 
records showing treatment for psychoneurosis and conversion 
hysteria, with right upper extremity symptoms and neurotic 
symptoms noted to have existed since age 18.  A 10 percent 
evaluation was assigned, effective from December 1943.

The veteran underwent a VA neuropsychiatric examination in 
December 1944.  At that time, he complained of a lack of 
right arm strength, stating that he could only write or type 
for a few minutes at a time.  He indicated that his arm hurt 
off and on during bad weather.  He also stated that he was 
left-handed.  He indicated that he was easily rattled, 
getting shaky and trembly with sweaty palms and a choking 
sensation.  On mental status examination, the veteran was 
occupied with the weakness of his right arm and his 
nervousness.  He was somewhat tense emotionally.  The 
examiner rendered a diagnosis of psychoneurosis, mixed type, 
anxiety and hysteria; and stated that there were no 
recommendations at that time and that the veteran was 
adjusting quite satisfactorily per his own report.  However, 
the examiner further indicated that the veteran could do much 
better if it were not for the weakness of his right forearm.

The veteran again underwent a VA examination in July 1947.  
At that time, he again complained that his right arm was weak 
and that he could hardly do any work with it.  He also 
complained that he was very nervous and that he became 
rattled with any excitement or noise.  He stated that, on 
these occasions, he would shake and tremble, perspire, get 
weak, and experience trouble breathing.  He also complained 
of nausea and diarrhea.  On mental status examination, the 
veteran was in good contact with current events and was neat 
and tidy in appearance and frank and cooperative in the 
interview, with no memory impairment.  He was well-oriented.  
His mental content was occupied with the weakness in his 
right arm, which was said to be the residual of an old 
injury, and with his nervousness.  He did not exhibit any 
antisocial behavior indicating any psychotic manifestations, 
and his judgment for everyday events was not impaired.  He 
complained that his job was becoming difficult since he had 
to go to the toilet every fifteen minutes or so when he 
became nervous.  The examiner rendered a diagnosis of 
psychoneurosis, mixed, anxiety and hysteria, and again 
offered no recommendations at that time.

Also of record is a VA hospital admission and discharge 
examination, dated in June 1953.  At the time of 
hospitalization, the veteran's chief complaint was of a 
"peculiar sensation" when he swallowed and diarrhea when he 
became nervous.  Upon neurological examination, there was no 
evidence of any paralysis, muscular atrophy, or hypertonia, 
and both sensory and vibratory examinations were within 
normal limits.  Upon psychiatric examination, the veteran was 
friendly and cooperative, and memory and orientation were 
both correct.  He appeared mildly tense and anxious.  
Conversation was relevant and coherent, and no homicidal or 
suicidal ideas were expressed.  The veteran did indicate 
significant somatic preoccupation.  After three days of 
hospitalization, the veteran requested that he be allowed to 
leave the hospital because he desired to return home to his 
wife and family.  He indicated that he would attempt to 
secure psychiatric treatment for his many complaints if 
needed. The examiner rendered a diagnosis of conversion 
reaction, mild, and stated that "[t]he patient has no social 
and industrial incapacity."

Based on the noted VA hospitalization report, the former 
Lubbock, Texas VARO, in a February 1955 rating decision, 
severed service connection for the veteran's psychiatric 
disorder.  In May 1996, the RO received a statement from the 
veteran indicating that he wished "to reopen my claim for an 
increase in my 
service[-]connected conditions."   In a November 1996 
administrative decision, the director of the Compensation and 
Pension Service of the Veterans Benefits Administration 
determined that the 1955 severance decision was clearly and 
unmistakably erroneous, and service connection was to be 
reinstated for the veteran's mental disorder at the 10 
percent rate as of February 28, 1955, the date of severance.  
This reinstatement was effectuated in a November 1996 rating 
decision, from which this appeal arose.

The veteran's claims file does not contain any subsequent 
medical evidence relating to a psychiatric disorder until 
January 1997, when he underwent a VA psychiatric examination.  
At that time, the veteran was neatly dressed and groomed, 
with a reactive and appropriate affect.  His mood was 
slightly down and at times despondent, but not suicidal or 
homicidal.  His speech was coherent and relevant, and there 
was no evidence of any hallucinations or delusions.  Also, 
his anxiety level was elevated, his cognitive functioning was 
adequate, and his recent and remote memory were intact.  He 
reported that he had recently become more irritable, not 
sleeping well at night and becoming upset easily.  He also 
complained of a poor appetite and stated that off and on in 
the past, he became irritable and depressed, but generally 
these emotions were in response to adverse environmental 
events.  He reported that he had not sought treatment in the 
past for any psychiatric problems.  He also indicated that he 
had worked as a jewelry salesman from the time of his 
discharge from the military in 1943 until 1982.  The examiner 
rendered a diagnosis of adjustment disorder with mixed 
emotional features.  No Global Assessment of Functioning 
(GAF) score was rendered.

Also, the veteran underwent a VA general medical examination 
in January 1997.  At that time, he complained of a lack of 
strength and a lack of motion of the hand, as well as 
difficulty picking up and holding objects.  He also described 
difficulty with pronation and supination of the hand because 
of his forearm injury.  Following an examination, the 
examiner rendered a relevant diagnosis of deformity and 
limited motion of the right wrist, by history attributable to 
an injury in the military in 1943.  The examiner then 
commented that, while it appeared to him that the veteran did 
have a definite limitation in the right wrist, it should be 
noted that the veteran was employed for a full career in a 
nonphysical labor type of position.

The veteran again underwent a VA psychiatric examination in 
July 1997. At that time, he complained of anxiety symptoms, 
and of weakness of the right forearm and hand.  The veteran 
stated that his anxiety extended back into at least his high 
school years, with chronic worry and tension.  He noted that 
anxiety problems had persisted throughout his adult life, 
including chronic tension, a short fuse, irritability, 
erratic sleep, frequent headaches, frequent bouts of 
diarrhea, fatigability, and restlessness.  Also, he indicated 
that he had been on medication for a while, but that it was 
not particularly helpful.  He stated that after discharge 
from the military, he did office work for a defense company 
for several years, then became involved with jewelry sales.  
Additionally, he indicated that his weakened arm had led to a 
life-long restriction in employment opportunities, since he 
had wanted to be a mechanic, and that this condition had 
worsened.  

On mental status examination, the veteran was cooperative, 
neatly dressed and well groomed.  His associations were 
intact, and his rate of speech was unremarkable. His mood was 
serious, with a general appearance of mild restlessness, a 
diffuse sense of dissatisfaction with how he was feeling, and 
no particular brightening or cheerfulness throughout the 
interview.  He appeared to be more anxious than depressed, 
although he was more dissatisfied and unhappy with his life 
circumstances and emotional situations.  His mental content 
was unremarkable, without evidence of major disorder, and his 
long- and short-term memory were intact.  He had insight to 
the extent that he defined himself as a chronically anxious 
person.  His judgment for legal and financial matters was 
unimpaired.

Regarding the right hand and forearm, the examiner noted the 
veteran's complaints of significant weakness and a virtual 
inability to hold a pencil.  The examiner noted that thorough 
neurological testing had recently been done, including nerve 
conduction studies, which showed no evidence of any 
neurological impairment.  On brief examination, the veteran 
exhibited significant weakness at the right wrist and marked 
weakness of right grip, which was virtually nonexistent.  The 
examiner noted that the virtual lack of grip strength was 
inconsistent with observations of muscle mass, as there was 
no significant wasting of right hand muscle mass noted. He 
also found that the objective findings were inconsistent with 
the veteran's subjective report in level of demonstrated 
weakness.  The examiner noted that this was consistent with 
the findings by the physician who had performed the 
neurological testing, at which time no neurological problems 
could be found.  The examiner then stated that the veteran's 
symptoms were "consistent with a long term conversion 
situation."  The examiner rendered Axis I diagnoses of 
generalized anxiety disorder, chronic; and conversion 
disorder with mixed presentation, motor/sensory.

In a section entitled "Recommendations," the examiner noted 
that the veteran presented as a person with life-long 
generalized anxiety, possibly increased related to any 
stressors which may have come along in his life, but with no 
particular evidence of military activations.  In addition, 
the findings were said to be consistent with a chronic 
conversion problem involving the right forearm and hand.  The 
examiner also noted that the veteran had retired after many 
years as a jewelry salesman, and that "[i]t appears he was 
able to conduct that particular line of work despite the 
anxiety issues."

In an October 1997 addendum to the July 1997 examination 
report, the examiner noted that he had been requested to 
review his earlier examination report and provide a Global 
Assessment of Functioning (GAF) score.  He indicated that the 
veteran was suffering from chronic symptoms of moderate level 
and assigned a GAF score of 55.

Based on the noted examination findings, the RO, in a 
December 1997 rating decision, granted a 30 percent 
evaluation for the veteran's disorder, effective from May 6, 
1996.

The Board notes that the veteran was scheduled for an 
additional VA examination in March 1998, but failed to report 
for this examination.

The claims file includes a statement dated in April 1999 from 
Kathryn S. Eppel, M.D., Ph.D., a psychiatrist at Midwest 
Psychiatric Associates.  In this statement, Dr. Eppel 
indicated that the veteran was under her care for treatment 
of panic disorder and generalized anxiety disorder and that 
these disorders were ongoing, requiring ongoing treatment.  
Also of record is a statement dated in April 1999 from 
Timothy J. Stirvins, M.D., F.A.C.P., a physician at Saint 
Elizabeth Physician Network.  In this statement, Dr. Stirvins 
indicated that the veteran was being treated at that office 
for persistent depression of "a rather deep nature," which 
had required referral to Dr. Eppel in December 1998 for 
evaluation.

In a later statement, dated on May 4, 1999, Dr. Eppel noted 
that, given the degree of the veteran's anxiety and panic 
disorder, he would be unable to work for at least one year.  
After that time, his ability to work would be reassessed.  It 
was on the basis of this statement and the results of a July 
1999 VA examination report containing a GAF score of 50 that 
the Board determined that a 100 percent evaluation was 
warranted only as of May 3, 1999 in the noted May 2002 
decision.

III.  Evaluations for hysterical psychoneurosis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the present case, the veteran's appeal covers a period 
dating back to December 2, 1943.  During this time frame, the 
criteria for evaluating mental disorders have been revised 
numerous times.

The first applicable Schedule for Rating Disabilities was the 
1933 rating schedule, in effect until 1946.  Under the 1933 
schedule, hysteria was evaluated under the provisions of 
Diagnostic Code 0801.  Under this code, a 10 percent 
evaluation was warranted for conditions manifested by 
subjective and objective symptomatology such as to cause 
definite and appreciable social and industrial incapacity.  A 
30 percent evaluation was in order for conditions which 
presented well-defined subjective and objective clinical 
manifestations of such character as to cause considerable 
social and industrial incapacity. A 50 percent rating was 
warranted for conditions which presented characteristic 
clinical manifestations of major type in symptom combinations 
that were persistent, continuous, and productive of severe 
social and industrial incapacity. Finally, an 80 percent 
rating was assigned for the most marked and gravest cases, 
with hysterical convulsions, paralysis, contractures, 
blindness, or mutism of major degree, or mental findings 
verging on psychosis, and practically complete social 
inadaptability over a period of years.

Under the 1945 Schedule for Rating Disabilities, which became 
effective April 1, 1946, the veteran's disorder was evaluated 
as 10 percent disabling under the provisions of Diagnostic 
Code 9100, pursuant to which the severity of conversion 
hysteria was evaluated.  Under this code section, a 10 
percent rating was warranted when such a disorder was 
moderate.  A 30 percent rating was in order when such a 
disorder was moderately severe, with definite conversion 
phenomena, but more limited or shifting than the criteria for 
a higher rating, definite, anesthesia or paresthesia, 
amnesia, somnambulism, hypnotic or dreamy states, marked 
nervous tension, moderately severe stuttering, tremors, 
especially of fingers; with characteristic suggestibility and 
emotional lability; productive of considerable social and 
industrial inadaptability.  A 50 percent rating was warranted 
when the conversion hysteria was severe; with motor paralysis 
to a lesser degree than the criteria for a higher rating; 
contracture involving a single extremity; occasional major 
convulsions; persistent coarse bizarre tremors of 
extremities; frequent weeping spells; severe stuttering; or 
other conversion phenomena, less marked than above; 
productive of severe social and industrial inadaptability.  
Finally, an 80 percent rating was warranted when such a 
disorder was pronounced; with severe contractures or motor 
paralysis, involving two extremities; frequent major 
convulsions; marked restriction of visual fields; astasia-
abasia; aphonia or mutism; in symptom combinations that were 
persistent, continuous, and productive of nearly complete 
social and industrial inadaptability.

Effective from May 22, 1964, the veteran's disorder was 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.132, Diagnostic Code 9402, pursuant to which the 
severity of conversion reaction was evaluated.  Under this 
code section, a 10 percent rating was warranted for criteria 
which were less than the criteria for the 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of moderate social and industrial impairment.  A 
30 percent rating was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms must have resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
considerable industrial impairment.  A 50 percent rating was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was substantially 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels must have been 
so reduced as to result in severe industrial impairment.  A 
70 percent rating was warranted when the ability to establish 
and maintain effective relationships with people was 
seriously impaired. The psychoneurotic symptoms must have 
been of such severity and persistence that there was 
pronounced impairment in the ability to obtain or retain 
employment.  Finally, a 100 percent rating was warranted when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community.  Another basis was that totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior must have been present.  
A third basis was that the veteran must have been 
demonstrably unable to obtain or retain employment.

In regard to the criteria for a 30 percent evaluation, the VA 
General Counsel, in response to an invitation by the Court to 
construe the term "definite" in a manner that would 
quantify the degree of impairment, concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC 9-93, 59 
Fed.Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).

Effective February 3, 1988, the veteran's disorder was 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.132, Diagnostic Code 9402, pursuant to which the 
severity of conversion reaction was evaluated.  Under this 
code section, a 10 percent rating was warranted for criteria 
which were less than the criteria for the 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms must have resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels must have been 
so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted when the 
ability to establish and maintain effective relationships 
with people was severely impaired.  The psychoneurotic 
symptoms must have been of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  Finally, a 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  Another basis was that totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior must have 
been present.  A third basis was that the veteran must have 
been demonstrably unable to obtain or retain employment.

The Board notes that, effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including psychoneuroses, as codified at 38 
C.F.R. §§ 4.125-4.132. 

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9410, a 30 percent evaluation is warranted when a 
psychoneurosis creates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is assigned when such disorder 
creates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  

A 70 percent evaluation is warranted if such disorder results 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

Finally, a 100 percent evaluation is assigned when such 
disorder results in total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board has first considered the evidence dated through May 
5, 1996; as noted above, the only evidence of record from 
this period is actually dated through 1953.  During this 
period, the veteran was treated primarily for right arm 
complaints and was noted to have anxiety and hysteria.  
However, there is no indication that the veteran's symptoms 
were more than mild in degree.  He was working during this 
period and had no psychotic manifestations or judgment 
impairment.  The examiner who conducted the December 1944 
examination noted that the veteran was adjusting 
satisfactorily, while the VA hospital report from June 1953 
reflects that the veteran had "no social and industrial 
incapacity."  The Board is aware that the varying diagnostic 
criteria in effect during this period indicate that a 30 
percent evaluation is warranted for a disorder resulting in 
either considerable, moderately severe, or definite social 
and industrial impairment, but, regardless of the adjective 
used in the criteria, the veteran's disorder was, in fact, no 
more than mildly disabling during the noted period.  None of 
the other specific criteria (e.g., hypnotic or dreamy states, 
marked nervous tension) were shown.  As such, regardless of 
the criteria used, there is no basis for an increased 
evaluation during the period through May 5, 1996.

Evidence from the period dated from May 6, 1996 to May 2, 
1999 reflects a more substantial disability picture, 
including an occasionally despondent mood, irritability, and 
elevated anxiety.  Significantly, the veteran was also noted 
to have depression of "a rather deep nature" by Dr. 
Stivrins.  The Board finds that this is evidence of 
"considerable" impairment, as contemplated by the criteria 
of Diagnostic Code 9402, effectuated in 1988.  

At the same time, the veteran's judgment and memory were 
intact, and it was noted by the examiner in July 1997 that 
the veteran had been able to conduct his work prior to 
retirement "despite the anxiety issues."  Finally, this 
same examiner rendered a GAF score of 55, consistent with 
moderate symptoms under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV).  Again, the Board has 
applied all of the noted schedular criteria, bearing in mind 
that the current set of criteria only went into effect on 
November 7, 1996.  However, under all of these sets of 
criteria, there is no basis for an evaluation in excess of 50 
percent.  There is no evidence of severe impairment, and the 
other specific symptoms cited in the 1933 criteria for an 80 
percent evaluation and the current criteria for a 70 percent 
evaluation (e.g., suicidal ideation, etc.) have not been 
shown in this case. 

Overall, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for hysterical 
psychoneurosis for the period from December 2, 1943 to May 5, 
1996, and that claim must be denied.  38 U.S.C.A. § 5107(b) 
is not applicable in this case because the preponderance of 
the evidence is against the veteran's claim for that benefit.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, the evidence supports a 50 percent evaluation, 
though not more, for the period from May 6, 1996 to May 2, 
1999.  To that extent, the appeal is granted.

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected psychiatric disorder markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disorder necessitated 
frequent periods of hospitalization during the noted time 
periods.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

IV.  Entitlement to an earlier effective date for the grant 
of TDIU

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim, if the evidence shows that 
the increase in disability actually occurred after the claim 
was filed, but never earlier than the date of claim.  

However, in claims for increases, if the evidence shows that 
the increase in disability occurred prior to the date of 
receipt of claim, the RO may assign the earliest date as of 
which it is ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within a year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).

Under VA laws and regulations, a total disability rating 
based on individual unemployability (TDIU) may be assigned 
upon a showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  The 
relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the veteran's claim of entitlement to TDIU was 
received by the RO in November 1996.   Following the RO's 
denial of this claim in March 1997, the veteran appealed his 
claim to the Board, which remanded the claim in February 
1999.  At that time, the Board also remanded the veteran's 
claim for an increased rating for his service-connected 
psychoneurosis and noted that the determination of this issue 
on remand could potentially affect its disposition of the 
claim for a total rating.  The RO subsequently granted an 
increased rating for the veteran's service-connected 
psychoneurotic disorder from 30 percent to 70 percent 
disabling, effective May 3, 1999, in a rating decision dated 
in December 1999.  In that same rating decision, the RO also 
granted the veteran's TDIU claim and assigned an effective 
date of May 3, 1999 for the award of this benefit.

Prior to May 3, 1999, the veteran was service-connected for 
hysterical psychoneurosis (30 percent) and a fracture of the 
distal portion of the right radius and ulna (20 percent).  
However, as indicated above, the evaluation for hysterical 
psychoneurosis for the period dated from May 6, 1996 to May 
2, 1999 has been increased to 50 percent.  That 
notwithstanding, the new combined evaluation of 60 percent, 
under 38 C.F.R. § 4.25, would not warrant consideration under 
38 C.F.R. § 4.16(a) because a combined evaluation of 70 
percent is required.  The question then becomes whether there 
exists an "exceptional" circumstance under which the 
veteran's service-connected disorders rendered him unable to 
secure or follow a substantially gainful occupation prior to 
May 3, 1999.

The Board has reviewed the evidence dated prior to May 3, 
1999 and finds that the veteran was not shown to be 
unemployable by reason of his service-connected disorders 
during that time frame.  First, none of the veteran's 
examiners indicated that such disorders, individually or 
collectively, rendered him unemployable.  Second, the 
veteran's assigned GAF score of 55 represented moderate 
symptomatology, as noted above, and is not consistent with an 
"exceptional" case. Moreover, the veteran's examiner from 
July 1997 indicated that he had been able to work as a 
jewelry salesman for many years "despite the anxiety 
issues," and there is no indication that his retirement 
resulted from disability.  

Overall, there was no evidence prior to May 3, 1999 that the 
veteran's service-connected disorders precluded substantially 
gainful employment.  Therefore, his claim for the assignment 
of an effective date prior to May 3, 1999 for the grant of 
TDIU must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for hysterical psychoneurosis for the period from 
December 2, 1943 to May 5, 1996 is denied.

A 50 percent evaluation for hysterical psychoneurosis for the 
period from May 6, 1996 to May 2, 1999 is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

The claim of entitlement to an effective date prior to May 3, 
1999 for the grant of entitlement to TDIU is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


